Citation Nr: 0300841	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.  

2.  Entitlement to a total rating for compensation based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 



INTRODUCTION

The appellant had active service from December 1965 to 
August 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, 
Texas, Department of Veterans Affairs (VA), Regional 
Office (RO).  


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such 
as work, family relations, and mood, due to such symptoms 
as: difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

2.  The evidence shows that the appellant's service-
connected PTSD prevents him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.  


CONCLUSIONS OF LAW

1.  PTSD is 70 percent disabling.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
and 38 C.F.R. § 4.130, Diagnostic Code 9411.  

2.  The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.18, 4.19 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A March 1998 record notes the appellant's report that 
overcast weather caused him to have intrusive 
recollections of Vietnam.  The examiner noted that his 
personal hygiene and grooming were marginal.  He was 
described as tired-looking and he admitted to getting very 
little sleep.  He reported that he remained chronically 
anxious.  The examiner stated that there was some 
dysphoria to his mood because of the weather and because 
of the intrusive recollections.  He was alert and fully 
oriented.  There were no psychotic or suicidal tendencies 
noted.  The impression was PTSD with accompanying 
emotional instability.  The examiner stated that he had 
significant somatic pain problems, which affected his 
mood.  The examiner related that the appellant feared the 
loss of his ability to work with his hands.  In records of 
treatment dated in March 1999, the examiner noted that the 
appellant had been seen the previous year, at which time 
he was demoralized.  The report notes that at that time, 
he had been assigned a GAF (global assessment of 
functioning) score of 50 because of his inability to work 
with others, to deal with customers, to keep his anger 
under control, to prevent recurring nightmares and 
intrusive recollections of combat.  

On examination, he had good eye contact.  The report notes 
that he had good personal hygiene and grooming for a man 
who was a heavy truck mechanic.  There was no emotional 
lability.  The report of examination notes that his mood 
was less dysphoric than it had been in August 1998 and 
that he seemed to have a little more optimism.  There was 
no suicidality and no loss of rational thinking.  He was 
alert and fully oriented.  The assessment was that PTSD 
was still very much a factor in the appellant's life.  He 
was assigned a GAF of 55.  

On VA examination in July 1999, the examiner stated that 
he had reviewed the claims folder.  The report of 
examination notes that the veteran was on time with good 
personal hygiene and grooming, despite the grease and 
grime of his profession.  His eye contact was good.  His 
affect was very intense and he never lost control of his 
emotions.  His expressed emotionality was appropriate to 
his mood and thought content.  His mood was chronically 
anxious and dysphoric.  His thought content included 
demoralizing self-assessments to the effect that he could 
no longer work because of his mental and physical 
disabilities.  He denied any suicidality.  He denied any 
thoughts about harming others.  He was hyperalert, 
oriented in all three spheres and to the examination 
situation and rationale.  The examiner noted that his 
thinking was not psychotic but goal-directed and logical.  
He had dissociative visual and auditory flashbacks of his 
Vietnam experiences, which were noted to be infrequent, 
perhaps once or twice per month.  The report notes that he 
continued to have nightmares and fragmented sleep, waking 
up soaked with perspiration.  He was easily startled and 
was socially phobic.  

In summary, the examiner reported that there was no 
impairment of thought process but that he did have 
problems concentrating on tasks because his mind wandered 
and dissociated, and that he was thinking of the past 
instead of the task in front of him.  No delusions or 
hallucinations were noted but the examiner stated that he 
had hallucination-like dissociations.  There was no 
inappropriate behavior, no suicidal or homicidal thoughts, 
and no memory loss.  He had impaired concentration.  He 
was completely oriented and was able to maintain 
activities of daily living.  He was noted to be obsessive 
and a perfectionist, never satisfied with less than good 
results in his work.  He was described as nonplused since 
he could no longer meet his own standards.  His speech was 
normal.  There were no panic attacks.  He was chronically 
depressed, secondary to his PTSD anxiety.  Impulse control 
was noted to have always been a problem for him.  The 
examination report notes that with maturity came the 
ability to control acting out on his anger.  His sleep was 
impaired on a chronic basis, fragmented with anxiety 
dreams, leaving him emotionally depleted, with no energy 
the next day.  The diagnoses were:

AXIS I:	PTSD, chronic, currently severe with an 
increase in his PTSD symptoms, with the 
veteran running his own garage for large 
trucks, but mostly supervising his son and 
another man who is a helper because the 
veteran cannot do the actual work himself.  
Dysthymic disorder, by history, no episode 
of major depression.  Alcohol abuse, 
continuous, in remission for several years.  

AXIS II:	No personality disorder, but he does have 
obsessive-compulsive and passive-aggressive 
traits.  

AXIS III:	See medical records

AXIS IV:	Psychosocial stressor level: the biggest 
stress category is employment.  He is self-
employed and fears that his garage may go 
out of business because of his physical and 
mental problems.  Economic problems due to 
a decrease in income in his business

AXIS V:	GAF score:  54 with moderate to severe 
symptoms of PTSD, severe loss of self 
confidence, demoralized unable to deal with 
customers in his business, great difficulty 
controlling his anger.  His GAF score for 
the past year was 58 and before that, in 
August 1998 was 50 when the veteran was at 
his lowest point, realizing that he was 
disabled and unable to work.  At the 
present time, I consider him totally and 
permanently disabled.  

A June 1999 VA outpatient treatment record notes the 
veteran's inability to handle reminders of combat 
violence.  He was alert and oriented times four.  The 
record of treatment notes that he was not depressed.  He 
was not psychotic or suicidal.  The assessment was PTSD.  
A record dated in September 1999 notes that he had turned 
his business over to his son.  On examination, he was 
noted to be more relaxed and not as anxious and dysphoric.  
In a January 2000 record of treatment, the examiner stated 
that the veteran continued to be unemployable, noting that 
he had turned his business over to his son and provided 
advice and encouragement.  The record of treatment notes 
the veteran's report that he could not deal with customers 
because complaints easily provoked him.  On examination, 
he was emotionally stable.  He was not depressed but 
definitely discouraged.  He was hyperalert and unable to 
relax.  He was oriented times four.  Rational obsessive 
thought-content and perfectionism were noted.  There was 
no suicidality, but persistence about attempting to work 
was noted to be harming him physically and mentally.  The 
diagnosis was PTSD, chronic, severe, not able to work.  A 
GAF of 55 was assigned.  In September 2000 a GAF of 55 was 
assigned.  

On VA examination in June 2000, the examiner stated that 
he had reviewed the claims folder.  The appellant reported 
that he had turned over his business to his son and that 
he essentially functioned only on the sidelines, giving 
advice.  The report of examination notes that he was 
completely disabled physically and could not stand to be 
around customers or deal with the public because of his 
PTSD.  He reported difficulty sleeping.  On examination, 
he was noted to have good personal hygiene and grooming, 
and was on time.  His eye contact was good.  His affect 
was very intense, very narrow in range, and he never lost 
control of his emotions.  His affect was appropriate to 
his mood and thought content.  His mood was chronically 
anxious and dysphoric.  He was alert and fully oriented.  
He had a good vocabulary and a good command of the 
language.  His thought processes were logical and goal-
directed without any psychotic aspects.  He denied any 
hallucination or delusions.  He had dissociative visual 
and auditory flashbacks of his Vietnam experiences.  These 
were noted to be instantaneous, only lasting one or two 
seconds, and very infrequent, occurring two or three times 
per month.  He continued to suffer from nightmares and 
fragmented sleep, waking up soaked with perspiration.  He 
was easily startled and was socially phobic.  He was 
unable to get along with groups of people and had to 
isolate himself.  He could not deal with dissatisfied 
customers.  

In summary, the examiner reported that there was no 
impairment of thought processes but difficulty 
concentrating at times because of PTSD.  There were no 
delusions or hallucinations, no inappropriate behavior, 
and no suicidal or homicidal thought.  He had 
hallucination-like visual and auditory flashbacks.  He was 
able to maintain activities of daily living and was fully 
oriented.  There was no memory loss.  Impaired 
concentration was noted.  He was noted to be obsessive and 
a perfectionist.  He was very dissatisfied in himself and 
was not dealing well with aging issues and deteriorating 
physical health.  Speech was noted to be normal.  There 
were no panic attacks.  Chronic anxiety and dysphoria 
secondary to PTSD was noted.  Impulse control had been a 
problem for him over the years but he was noted to be able 
to control his anger impulses.  Chronic sleep disturbance 
was noted.  The diagnoses were: 

AXIS I:	PTSD, chronic, severe, with the veteran no 
longer able to work and turning his truck 
repair business over to his son.  Alcohol 
abuse, by history in remission for several 
years.  

AXIS II:	No personality disorder.

AXIS III:	See medical records.

AXIS IV:	He is no longer able to work and he does 
have economic problems due to a decrease in 
his income.

AXIS V:	GAF score is 52 with moderate to severe 
symptoms of PTSD, severe loss of self-
confidence with the veteran feeling 
demoralized, unable to work.  His GAF score 
on the last exam was 54 and before that was 
58.  The examiner stated that he considered 
him totally and permanently disabled due to 
the PTSD, aside from physical health 
issues.

Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
industrial impairment.  38 U.S.C.A. § 1155.  A proper 
rating of the appellant's disability contemplates its 
history, 38 C.F.R. § 4.1, and must be considered from the 
point of view of a veteran working or seeking work.  
38 C.F.R. § 4.2. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2002), a 100 percent 
evaluation is provided where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
and social relationships. 

Total disability ratings for compensation purposes based 
on individual unemployability may be assigned where the 
combined schedular rating for the appellant's service-
connected disabilities is less than 100 percent and when 
it is found that such disorders are sufficient to render 
the appellant unemployable.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, (2002).  If there 
is only one such service-connected disability, it must be 
ratable at 60 percent or more, and if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more with a combined rating of 70 
percent or more. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is 
at issue, it is the present level of disability which is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994). Cf. Powell v. West, 13 Vet. App. 31 (1999) 
(holding that earlier findings may be used if the most 
recent examination is inadequate). Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. After careful consideration of the 
evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
VCAA, (U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 
29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the October 2000 rating decision of the 
reasons and bases for the decision.  He was further 
notified of this information in the February 2002 

statement of the case.  The Board concludes that the 
discussions in the October 2000 rating decision and the 
statement of the case, which were both sent to the 
appellant, informed him of the information and evidence 
needed to substantiate the claim.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that 
the appellant was afforded an opportunity to present 
evidence and argument in support of his claim.  In this 
case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  

The Board notes that VA issued regulations to implement 
the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

The Board notes that in view of the fact that the 
appellant's claim is herein granted, any deficiencies in 
regard to VCAA, to include the relevant provisions 
pertaining to notice and assistance, are harmless.

Analysis

I.  Evaluation of PTSD

The Board finds that a 70 percent evaluation is warranted 
for PTSD.  The record reflects that the appellant has 
difficulty in adapting to stressful circumstances, 
including work.  The evidence also establishes that the 
appellant has difficulty establishing and maintaining 
effective social relationships.  He is obsessive, 
chronically depressed, and there is evidence of impulse 
control with irritability.

An evaluation of 70 percent is supported by the whole of 
the GAFs that have been reported during the pendency of 
this appeal.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence, which 
the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 31 and 
40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work . . .).  Id.  A GAF 
score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Ibid.  (Emphasis added.)  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (discussing 
a GAF score of 50).  The Board notes the appellant has 
been assigned numerous GAF scores, ranging from 50 to 58.  
The Board finds that the veteran's overall disability 
picture as a result of PTSD is best represented by the GAF 
score of 50 assigned in 1998.  

In summary, the evidence shows that PTSD has resulted in 
social and occupational impairment, with deficiencies in 
most areas, such as work, family relations, mood, due to 
such symptoms as difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective 
relationships.  Consequently, an evaluation of 70 percent 
is warranted.  

An evaluation in excess of 70 percent based on schedular 
standards is not warranted.  In support of this 
determination, the whole of the record reflects that the 
appellant has maintained hygiene and the ability to 
communicate.  Examiners have determined that he is capable 
of performing daily activities of living. He has 
maintained orientation and memory and he does not show 
grossly inappropriate behavior or persistent danger of 
hurting himself or others.  Although the appellant does 
not warrant a 100 percent evaluation, he does warrant a 
total rating based upon individual unemployability.  

II.  Total rating based on individual unemployability

In this case, the Board notes that the appellant's PTSD 
has herein been assigned a 70 percent disability 
evaluation.  Therefore, the appellant meets the schedular 
criteria for a total rating based on individual 
unemployability.  The July 1999 VA examiner stated that 
the appellant was totally disabled.  The June 2000 VA 
examiner specifically stated that the appellant was 
unemployable as a result of PTSD. 

The Board finds that the record sufficiently establishes 
that the appellant's unemployability status is due to 
PTSD.  Consequently, the claim of entitlement to TDIU is 
granted.  The Board is aware that there has been some 
employment during the appeal period.  However, the best 
evidence establishes that employment, at best, as been 
merely in an advisory capacity.  Regardless of the 
conflict in the record, the evidence tends to establish 
that the appellant was factually unemployable for 
substantially gainful employment during the entire appeal 
period.


ORDER

An evaluation of 70 percent is granted for PTSD for the 
entire appeal period, subject to the controlling 
regulations applicable to the payment of monetary 
benefits.  

A total rating for compensation on the basis of 
unemployability is granted, subject to regulations 
controlling the monetary payment of benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

